 

THIS SERIES B-1 CONVERTIBLE NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION
HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES
REPRESENTED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS THE
SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS, OR ANY SUCH OFFER, SALE OR TRANSFER IS MADE UNDER AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

 

SERIES B-1 CONVERTIBLE NOTE

Date: May 22, 2002
$42,223.73

 

FOR VALUE RECEIVED

, MERLIN SOFTWARE TECHNOLOGIES INTERNATIONAL, INC., a corporation organized
under the laws of the State of Nevada (hereinafter called the "Borrower" or the
"Corporation") hereby promises to pay to the order of SDS Merchant Fund, L.P.,
or registered assigns (individually, the "Holder", and collectively with the
holders of all other notes of same like and tenor, the "Holders"), the sum of
FOURTY TWO THOUSAND TWO HUNDRED TWENTY THREE DOLLARS AND SEVENTY THREE CENTS
($42,223.73) on November 22, 2003 (the "Scheduled Maturity Date"), and to pay
interest on the unpaid principal balance hereof at the rate of ten percent (10%)
per annum. Interest should accrue on the unpaid principal balance hereof from
the date hereof (the "Issue Date") when the same becomes due and payable,
whether semi-annually, at maturity, or upon prepayment, repayment, or otherwise.
Any amount of principal of or interest on this Note which is not paid when due
shall bear interest at the rate of eighteen percent (18%) per annum from the due
date thereof until the same is paid. Interest shall be calculated based on a 365
day year and shall commence accruing on the Issue Date and, to the extent not
converted in accordance with the provisions hereof, shall be payable in arrears
at such time as the outstanding principal balance hereof with respect to which
such interest has accrued becomes due and payable hereunder. Interest on the
Note shall be payable on every six month anniversary of the Issue Date until and
including the Scheduled Maturity Date or until the Note is fully converted,
fully redeemed or exchanged (if applicable) in accordance with the terms of this
Note. At the option of the Borrower, Borrower shall make payments of interest in
lawful money of the United States of America or in shares of the Corporation's
common stock, par value $0.001 per share (the "Common Stock") determined in
accordance with the provisions of this Note. All payments of principal (to the
extent not converted in accordance with the terms hereof) shall be made in, and
all references herein to monetary denominations shall refer to, lawful money of
the United States of America. All payments shall be made at such address as the
Holder shall have given or shall hereafter give to the Borrower by written
notice made in accordance with the provisions of this Note. 



The term "Note" and all references thereto, as used throughout this instrument,
shall mean this instrument as originally executed, or if later amended or
supplemented, then as so amended or supplemented. This Note is being issued by
the Borrower along with similar convertible notes designated as Series B-1
Convertible Notes and Series B-2 Convertible Notes (the "Other Notes" and,
together with this Note, the "Notes") pursuant to that certain Securities
Purchase Agreement, dated as of the date hereof, between the Borrower and the
signatories thereto (the "Securities Purchase Agreement"). The obligations under
the Notes are secured as provided in an Amended and Restated Security Agreement,
dated as of the date hereof, by and among the Borrower and the parties thereto
(the "Security Agreement"), in the Amended and Restated Pledge Agreement, dated
as of the date hereof, by and among the Borrower and the parties thereto (the
"Pledge Agreement"), the Amended and Restated Intellectual Property Security
Agreement, by and among the Borrower and the parties thereto (the "IP Security
Agreement"), the Amended and Restated Subsidiary Guaranty Agreement, dated as of
the date hereof, by and among the Borrower's subsidiary, Merlin Software
Technologies, Inc. (the "Subsidiary") and the parties thereto (the "Subsidiary
Guaranty Agreement"), the Amended and Restated Subsidiary Security Agreement,
dated as of the date hereof, by and among the Subsidiary and the parties thereto
(the "Subsidiary Security Agreement"), and the Amended and Restated Subsidiary
Intellectual Property Security Agreement, dated as of the date hereof, by and
among the Subsidiary and the parties thereto (the "Subsidiary IP Security
Agreement"). The Notes, the Securities Purchase Agreement, the Warrants issued
pursuant to the Securities Purchase Agreement (the "Warrants"), the Registration
Rights Agreement, dated as of the date hereof, between the Corporation and the
parties thereto (the "Registration Rights Agreement"), the warrants exchanged
for the Series A warrants pursuant to the Securities Purchase Agreement (the
"Exchange Warrants"), the Security Agreement, the Pledge Agreement, the IP
Security Agreement, the Subsidiary Guaranty Agreement, the Subsidiary Security
Agreement and the Subsidiary IP Security Agreement are collectively referred to
herein as the "Transaction Documents."

ARTICLE I
PREPAYMENT



A. Mandatory Prepayment. Upon the occurrence of an Event of Default (as defined
below), this Note shall be prepaid by the Borrower in accordance with the
provisions of Article VII hereof. Except as provided in Paragraph B of this
Article I, this Note may not be prepaid at the option of Borrower without the
prior written consent of the Holder.

B. Prepayment at Borrower's Option.

(i) So long as no Event of Default shall have occurred (the "Default
Condition"), the Borrower is not in material violation of any of its obligations
under the Transaction Documents (the "Obligation Condition"), and the Daily
Market Price of the Common Stock is greater than one dollar for any consecutive
twenty (20) trading days (the "Price Condition," and together with the Default
Condition and the Obligation Condition, the "Optional Prepayment Conditions"),
then the Borrower shall have the right to prepay ("Prepayment at Borrower's
Election") any portion of the then outstanding Notes (other than Notes which are
the subject of a Notice of Conversion delivered prior to the delivery date of
the Optional Prepayment Notice (as defined below)) for the Optional Prepayment
Amount (as defined below), which right shall be exercisable at any time by the
Borrower in its sole discretion by delivery of an Optional Prepayment Notice,
and provided further that the Price Condition shall not apply in the event the
Borrower elects to pay any portion of the then outstanding Notes within 180 days
of the Issue Date. If the Borrower elects to prepay less than all of the amount
outstanding under the Notes, any prepayment pursuant to this Article I.B shall
be made ratably among the Holders of the Notes in proportion to the principal
amount and accrued interest then outstanding. Holders of Notes may convert all
or any part of their Notes selected for prepayment hereunder into Common Stock
pursuant to Article III hereof by delivering a Notice of Conversion to the
Borrower at any time prior to the Effective Date of Prepayment as defined in
subparagraph (iii), as more fully described in Article I.B(v). The "Optional
Prepayment Amount" with respect to each Note means 110% multiplied by the sum of
the principal amount thereof plus all accrued and unpaid interest and the
Default Amount (if applicable) through the date of prepayment; provided that if
the Borrower prepays any portion of the then outstanding Notes within 180 days
of the Issue Date the "Optional Prepayment Amount" shall mean, with respect to
each Note, 100% multiplied by the sum of the principal amount thereof plus all
accrued and unpaid interest and the Default Amount (if applicable) through the
date of prepayment.

(ii) The Borrower may not deliver an Optional Prepayment Notice to a Holder of
Notes unless on or prior to the date of delivery of such Optional Prepayment
Notice, the Borrower shall have deposited with Stalt Inc. or another escrow
agent reasonably satisfactory to the Holder, as a trust fund, cash sufficient in
an amount to pay all amounts to which the Holders of Notes are entitled upon
such prepayment pursuant to subparagraph (i) of this Paragraph B, with
irrevocable instructions and authority to such transfer agent or escrow agent to
complete the prepayment thereof in accordance with this Paragraph B. Any
Optional Prepayment Notice delivered in accordance with the immediately
preceding sentence shall be accompanied by a statement executed by a duly
authorized officer of its transfer agent or escrow agent, certifying the amount
of funds which have been deposited with such transfer agent or escrow agent and
that the transfer agent or escrow agent has been instructed and agrees to act as
prepayment agent hereunder.

(iii) The Borrower shall effect each prepayment under this Article I.B by giving
at least ten (10) business days but not more than twenty (20) business days
prior written notice (the "Optional Prepayment Notice") of the date which such
prepayment is to become effective (the "Effective Date of Prepayment"), the
Optional Prepayment Amount to (i) the Holders of the Notes at the address and
facsimile number of such Holder appearing in the Borrower's register for the
Notes and (ii) the transfer agent for the Common Stock, which Optional
Prepayment Notice shall be deemed to have been delivered on the business day
after the Borrower's fax (with a copy sent by overnight courier to the Holders
of Notes) of such notice to the Holders of Notes. 

(iv) The Optional Prepayment Amount shall be paid to the Holder of the Notes
being prepaid on or before the date which is three (3) business days after the
Effective Date of Prepayment; provided, however, that the Borrower shall not be
obligated to deliver any portion of the Optional Prepayment Amount until either
the Notes being prepaid are delivered to the office of the Borrower or the
transfer agent, or the Holder notifies the Borrower or the transfer agent that
such Notes have been lost, stolen or destroyed and delivers the documentation in
accordance with Article XII.H hereof. Notwithstanding anything herein to the
contrary, in the event that the Notes being prepaid are not delivered to the
Borrower or the transfer agent prior to the third business day following the
Effective Date of Prepayment, the prepayment of the Notes pursuant to this
Article I.B shall still be deemed effective as of the Effective Date of
Prepayment and the Optional Prepayment Amount shall be paid to the Holder of
Notes being prepaid within five (5) business days of the date the Notes are
actually delivered to the Borrower or the transfer agent.

(v) Notwithstanding the delivery of an Optional Redemption Notice, a Holder may
convert some or a part of the outstanding principal amount of this Note subject
to such Optional Redemption Notice by the delivery prior to the Optional
Redemption Date of a Notice of Conversion to the Corporation pursuant to the
procedures set for in Article III.B. In the event a Holder would be precluded
from converting any portion of the outstanding principal amount of this Note
subject to an Optional Redemption Notice due to the limitation contained in
Article III.D(ii), the Optional Redemption Date shall automatically be extended
by sixty (60) days.

(vi) Subject to Section 4(f) of the Securities Purchase Agreement, in the event
the Borrower receives financing or financings from any source or sources, with
the exception of SDS Merchant Fund, L.P. or its affiliates or any of its
subsidiaries, pursuant to an agreement, understanding or other arrangement
(including through the issuance of any Additional Securities (as defined in
Article IX. A) or otherwise) that occurs within 180 business days of the date
hereof (such financings in the aggregate shall be referred to herein as the
"Financing"), the Borrower must apply (1) 10% of the gross proceeds from the
Financing that exceed $3,000,000 and (2) an additional 15% of the gross proceeds
from the Financing that exceed $4,000,000, to the prepayment of its obligations
under the Notes in accordance with this Article I.B (except that the Optional
Prepayment Conditions shall not apply), with such payment being deemed to have
been applied first to all of the accrued and unpaid interest and then the
principal outstanding under the Notes.

ARTICLE II
CERTAIN DEFINITIONS

The following terms shall have the following meanings:

A. "Closing Bid Price" means, for any security as of any date, the closing bid
price of such security on the principal United States securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
Financial Markets (or a comparable reporting service of national reputation
selected by the Corporation and reasonably acceptable to holders of a majority
of the aggregate principal amount and accrued interest represented by the then
outstanding Notes ("Majority Holders") if Bloomberg Financial Markets is not
then reporting closing bid prices of such security) (collectively, "Bloomberg"),
or if the foregoing does not apply, the last reported bid price of such security
in the OTC Bulletin Board (the "Bulletin Board") for such security as reported
by Bloomberg, or, if no bid price is reported for such security by Bloomberg,
the average of the bid prices of any market makers for such security as reported
in the "pink sheets" by the Pink Sheets LLC, in each case for such date or, if
such date was not a trading date for such security, on the next preceding date
which was a trading date. If the Closing Bid Price cannot be calculated for such
security as of either of such dates on any of the foregoing bases, the Closing
Bid Price of such security on such date shall be the fair market value as
reasonably determined by an investment banking firm selected by the Corporation
and reasonably acceptable to the Majority Holders, with the costs of such
appraisal to be borne by the Corporation.

B. "Conversion Amount" means the portion of the principal amount of this Note
being converted plus any accrued and unpaid interest thereon through the
Conversion Date each as specified in the notice of conversion in the form
attached as Exhibit 1 hereto (the "Notice of Conversion").

C. "Conversion Date" means, for any Optional Conversion (as defined below), the
date specified in the Notice of Conversion so long as the copy of the Notice of
Conversion is faxed (or delivered by other means resulting in notice) to the
Corporation at or before 11:59 p.m., New York City time, on the Conversion Date
indicated in the Notice of Conversion; provided, however, that if the Notice of
Conversion is not so faxed or otherwise delivered before such time, then the
Conversion Date shall be the date the Holder faxes or otherwise delivers the
Notice of Conversion to the Corporation. 

D. "Conversion Price" shall mean $0.40 per share of Common Stock, subject to
adjustment as set forth herein.

E. "Daily Market Price" means, as of any date of determination, the daily volume
weighted average sale price for the Common Stock, for the trading day
immediately preceding such date of determination (subject to equitable
adjustment for any stock splits, stock dividends, reclassifications or similar
events during such trading day and further shall be subject to adjustment as
provided herein) on the principal United States securities exchange or trading
market where the Common Stock is listed or traded as reported by Bloomberg, or
if the foregoing does not apply, the volume weighted average price for the
Common Stock in the Bulletin Board for such security as reported by Bloomberg,
or, if no sale price is reported for such security by Bloomberg, the volume
weighted average of the bid prices of any market makers for such security as
reported in the "pink sheets" by the Pink Sheets LLC, in each case for such date
or, if such date was not a trading date for such security, on the next preceding
date which was a trading date. For the avoidance of doubt, the trading day
immediately preceding any Conversion Date is the last calendar day that is a
trading day and which is immediately preceding the Conversion Date. If the Daily
Market Price cannot be calculated for such security as of either of such dates
on any of the foregoing bases, the Daily Market Price of such security on such
date shall be the fair market value as reasonably determined by an investment
banking firm selected by the Corporation and reasonably acceptable to the
Majority Holders, with the costs of such appraisal to be borne by the
Corporation.

F. "Interest Payable" means accrued interest under the Note as of the date of
calculation.

G. "Measurement Date" means for purposes of any issuances of securities, the
date of such issuance.

H. "N" means the number of days from, but excluding, the Issue Date.

 

ARTICLE III
CONVERSION

A. Payment of Interest in Common Stock; Conversion at the Option of the Holder.

(i) Payment of Interest in Common Stock.

(a) If the Corporation elects to make any payment of interest due and payable in
accordance with this terms of this Note in Common Stock, the Corporation shall
issue to the Holder such number of fully paid and nonassessable shares of Common
Stock determined in accordance with the following formula:

Interest Payable

Conversion Price

(b) All shares of Common Stock issued in accordance with this Article III.A(i)
shall be registered under the Securities Act of 1933 and free of all restriction
on resales.

(c) If any payment of interest in accordance with this Article III.A(i) would
result in the issuance of a fractional share of Common Stock, such fractional
share shall be disregarded and the number of shares of Common Stock issuable
upon payment in accordance with this Article III.A(i) shall be the next higher
whole number of shares.

(d) If the Corporation's transfer agent is participating in the Depository Trust
Company ("DTC") Fast Automated Securities Transfer program, and so long as the
certificates therefor do not bear a legend and the Holder thereof is not then
required to return such certificate for the placement of a legend thereon, the
Corporation shall cause its transfer agent to electronically transmit the Common
Stock issuable in accordance with Article III.A(i) to the Holder by crediting
the account of the Holder or its nominee with DTC through its Deposit Withdrawal
Agent Commission system ("DTC Transfer"). If the aforementioned conditions to a
DTC Transfer are not satisfied, the Corporation shall deliver to the Holder
physical certificates representing the Common Stock issuable in accordance with
Article III.A(i). Further, a Holder may instruct the Corporation to deliver to
the Holder physical certificates representing the Common Stock issuable in
accordance with Article III.A(i) in lieu of delivering such shares by way of DTC
Transfer.

(e) Notwithstanding any provision of Article III.A(i), all payments of interest
in Common Stock shall be subject to the limitations of Article III.D. In the
event that the issuance of any Common Stock in accordance with this Article
III.A(i) would conflict with the provisions of Article III.D, the Corporation
must make any payment of interest solely in lawful money of the United States of
America.

(ii) Conversion at the Option of the Holder. Subject to the limitations on
conversions contained in Paragraph D of this Article III, the Holder may, at any
time and from time to time on or after the Issue Date, convert (an "Optional
Conversion") all or any part of the outstanding principal amount of this Note,
plus all accrued interest thereon through the Conversion Date, into a number of
fully paid and nonassessable shares of Common Stock upon payment of the
Conversion Price. The number of shares of Common Stock issuable upon payment of
the Conversion Price shall be determined in accordance with the following
formula:

Conversion Amount


Conversion Price



B. Mechanics of Conversion. In order to effect an Optional Conversion, a Holder
shall: (a) fax (or otherwise deliver) a copy of the fully executed Notice of
Conversion to the Corporation or the transfer agent for the Common Stock and (b)
surrender or cause to be surrendered this Note, duly endorsed, along with a copy
of the Notice of Conversion as soon as practicable thereafter to the Corporation
or the transfer agent. Upon receipt by the Corporation of a facsimile copy of a
Notice of Conversion from a Holder, the Corporation shall immediately send, via
facsimile, a confirmation to such Holder stating that the Notice of Conversion
has been received, the date upon which the Corporation expects to deliver the
Common Stock issuable upon such conversion and the name and telephone number of
a contact person at the Corporation regarding the conversion. The Corporation
shall not be obligated to issue shares of Common Stock upon a conversion unless
either this Note is delivered to the Corporation or the transfer agent as
provided above, or the Holder notifies the Corporation or the transfer agent
that such certificates have been lost, stolen or destroyed and delivers the
documentation to the Corporation required by Article XII.H hereof.

(i) Delivery of Common Stock Upon Conversion. Upon the surrender of this Note
accompanied by a Notice of Conversion, the Corporation shall, no later than the
later of (a) the second business day following the Conversion Date and (b) the
business day following the date of such surrender (or, in the case of lost,
stolen or destroyed certificates, after provision of indemnity pursuant to
Article XII.H) (the "Delivery Period"), issue and deliver to the Holder or its
nominee (x) that number of shares of Common Stock issuable upon conversion of
the portion of this Note being converted and (y) a new Note in the form hereof
representing the balance of the principal amount hereof not being converted, if
any. If the Corporation's transfer agent is participating in the DTC Fast
Automated Securities Transfer program, and so long as the certificates therefor
do not bear a legend and the holder thereof is not then required to return such
certificate for the placement of a legend thereon, the Corporation shall cause
its transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of the Holder or its nominee
with DTC through its DTC Transfer. If the aforementioned conditions to a DTC
Transfer are not satisfied, the Corporation shall deliver to the Holder physical
certificates representing the Common Stock issuable upon conversion. Further, a
Holder may instruct the Corporation to deliver to the Holder physical
certificates representing the Common Stock issuable upon conversion in lieu of
delivering such shares by way of DTC Transfer.

(ii) Taxes. The Corporation shall pay any and all taxes which may be imposed
upon it with respect to the issuance and delivery of the shares of Common Stock
upon the conversion of this Note.

(iii) No Fractional Shares. If any conversion of this Note would result in the
issuance of a fractional share of Common Stock, such fractional share shall be
disregarded and the number of shares of Common Stock issuable upon conversion of
the Notes shall be the next higher whole number of shares.

(iv) Conversion Disputes. In the case of any dispute with respect to a
conversion, the Corporation shall promptly issue such number of shares of Common
Stock as are not disputed in accordance with subparagraph (i) above. If such
dispute involves the calculation of the Conversion Price or the Conversion
Amount, the Corporation shall submit the disputed calculations to an independent
outside accountant via facsimile within two business days of receipt of the
Notice of Conversion. The accountant, at the Corporation's sole expense, shall
audit the calculations and notify the Corporation and the Holder of the results
no later than two business days from the date it receives the disputed
calculations. The accountant's calculation shall be deemed conclusive, absent
manifest error. The Corporation shall then issue the appropriate number of
shares of Common Stock in accordance with subparagraph (i) above.

C. Mandatory Conversion. Subject to the limitations on conversion contained in
Paragraph D of this Article III, if at any time all of the Required Conditions
(as defined herein) are satisfied and at any time after the Registration
Statement Effective Date (as defined herein), the Daily Market Price of the
Common Stock is greater than $1.50 for at least twenty (20) trading days during
any consecutive thirty (30) trading days (the "Automatic Conversion Trigger
Event"), each of the Notes, plus all accrued and unpaid interest due thereon
through the date of the Automatic Conversion Trigger Event, shall be
automatically converted into a number of fully paid and nonassessable shares of
Common Stock determined in accordance with the formula set forth in Paragraph
A(ii) of Article III. The Corporation shall provide immediate written notice to
each Holder of an Automatic Conversion Trigger Event and the Corporation and the
Holders shall follow the applicable conversion procedures set forth in Article
III.B; provided, however, that no Holder shall be required to deliver a Notice
of Conversion to the Corporation.

(i) The "Required Conditions" shall consist of the following:

(a) each Registration Statement required to be filed by the Corporation pursuant
to Section 2(a) of the Registration Rights Agreement shall have been declared
effective by the Securities and Exchange Commission (the date in which the
Registration Statement filed pursuant to the Registration Rights Agreement is
declared effective is referred to as the "Registration Statement Effective
Date")(it being understood that the Corporation shall comply with its
obligations under Section 2(a) and 3(b) of the Registration Rights Agreement
relating to the effectiveness of the Registration Statement);

(b) all shares of Common Stock issuable upon conversion of the Notes and
exercise of the Warrants are then (1) authorized and reserved for issuance, (2)
registered under the Securities Act for resale by the Holders and (3) eligible
to be listed or traded on any of the New York Stock Exchange (the "NYSE"), the
American Stock Exchange (the "AMEX"), NASDAQ National Market (the "NNM"), the
NASDAQ SmallCap Market (the "SmallCap Market") (or the successor to any of them)
or eligible for trading on the Bulletin Board;

(c) no Event of Default (as defined in Article VII.A below) shall be occurring
or have occurred without having been cured as provided in Article VII.A; and

(d) all amounts, if any, then accrued or payable under this Note (other than
accrued interest amounts that are convertible pursuant to the terms hereof but
not yet otherwise payable) or the Registration Rights Agreement shall have been
paid.

D. Limitations on Conversions. The conversion of this Note shall be subject to
the following limitations (each of which limitations shall be applied
independently):

(i) Cap Amount. If the Corporation is prohibited by Rule 4350 of the National
Association of Securities Dealers, Inc., or any successor or similar rule, or
the rules or regulations of any other securities exchange on which the Common
Stock is then listed or traded, from issuing a number of shares of Common Stock
in excess of a prescribed amount (the "Cap Amount"), then the Corporation shall
not be required to issue shares in excess of the Cap Amount. Assuming solely for
purposes of this Paragraph D that such Rule 4350 is applicable, the Cap Amount
shall be 3,640,562 shares. The Cap Amount shall be allocated pro rata to the
Holders of the Notes as provided in Article XII.D. In the event the Corporation
is prohibited from issuing shares of Common Stock as a result of the operation
of this subparagraph (i), the Corporation shall comply with Article VI.

(ii) No Five Percent Holders. In no event shall a Holder of this Note be
entitled to receive shares of Common Stock upon conversion or in accordance with
Article III.A(i) to the extent that the sum of (a) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates (exclusive of
shares of Common Stock issuable upon conversion of the unconverted portion of
the Notes or the unexercised or unconverted portion of any other securities of
the Corporation (including, without limitation, the Warrants) subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (b) the number of shares of Common Stock issuable upon the
conversion of the Notes or payment or interest thereon, as applicable, with
respect to which the determination of this subparagraph is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of this
subparagraph, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13 D-G thereunder, except as otherwise provided in clause (a) above. Except as
provided in the immediately succeeding sentence, the restriction contained in
this subparagraph (ii) shall not be altered, amended, deleted or changed in any
manner whatsoever unless the holders of a majority of the outstanding shares of
Common Stock and the Majority Holders shall approve such alteration, amendment,
deletion or change. In applying the foregoing, such limitation should be applied
in conjunction with the application of limitations on conversion or exercise
analogous to the foregoing limitation.

ARTICLE IV
RESERVATION OF SHARES OF COMMON STOCK

A. Reserved Amount. On the Issue Date, the Corporation shall reserve fifteen
million (15,000,000) shares of the authorized but unissued shares of Common
Stock for issuance upon conversion of the Notes and thereafter the number of
authorized but unissued shares of Common Stock so reserved (the "Reserved
Amount") shall not be decreased and shall at all times be sufficient to provide
for the conversion of the Notes at the then current Conversion Price thereof.
The Reserved Amount shall be allocated to the Holders of the Notes as provided
in Article XII.D. The Corporation further covenants and agrees to use its best
efforts to obtain shareholder approval to increase the number of authorized
shares of Common Stock to 200,000,000 shares of Common Stock as soon as
practicable after the date hereof.

B. Increases to Reserved Amount. If the Reserved Amount for any three
consecutive trading days (the last of such three trading days being the
"Authorization Trigger Date") shall be less than the number of shares of Common
Stock issuable upon conversion of the Notes, the Corporation shall immediately
notify the Holders of the Notes of such occurrence and shall take immediate
action (including, if necessary, seeking shareholder approval to authorize the
issuance of additional shares of Common Stock) to increase the Reserved Amount
to 135% of the number of shares of Common Stock then issuable upon conversion of
the Notes. In the event the Corporation fails to so increase the Reserved Amount
within, in the event shareholder approval is required ninety (90) days, or, in
the event only approval of the Corporation's Board of Directors is required, ten
(10) days after an Authorization Trigger Date, each Holder of the Notes shall
thereafter have the option, exercisable in whole or in part at any time and from
time to time by delivery of a Default Notice (as defined in Article VII.C) to
the Corporation, to require the Corporation to prepay for cash, at the Default
Amount (as defined in Article VII.B), a portion of the Holder's principal amount
outstanding of the Notes (plus accrued interest thereon) such that, after giving
effect to such prepayment, the Holder's allocated portion of the Reserved Amount
equals the total number of shares of Common Stock issuable to such Holder upon
conversion of its Note. If the Corporation fails to pay the Default Amount
within five (5) business days after its receipt of such Default Notice, then
such Holder shall be entitled to the remedies provided in Article VII.C.
Notwithstanding anything else contained herein, if the Corporation has a
sufficient number of authorized shares of Common Stock, the Corporation shall
immediately issue additional shares of Common Stock to any Holder who has
exceeded its allocated portion of the Reserved Amount upon conversions by such
Holder of its Notes.

C. Adjustment to Conversion Price. If the Corporation is prohibited, at any
time, from issuing shares of Common Stock upon conversion of the Notes to any
Holder because the Corporation does not then have available a sufficient number
of authorized and reserved shares of Common Stock, then the Conversion Price in
respect of any Notes held by any Holder (including Notes submitted to the
Corporation for conversion, but for which shares of Common Stock have not been
issued to any such Holder) shall be adjusted as provided in Article V.A.

ARTICLE V
FAILURE TO SATISFY CONVERSIONS

A. Conversion Defaults; Adjustments to Conversion Price. The following shall
constitute a "Conversion Default": (i) following the submission by a Holder of a
Notice of Conversion, the Corporation fails for any reason (other than because
of an event described in clause (iii) below) to deliver, on or prior to the
fourth business day following the expiration of the Delivery Period for such
conversion, such number of freely tradeable shares of Common Stock to which such
Holder is entitled upon such conversion, (ii) the Corporation provides notice to
any Holder at any time of its intention not to issue freely tradeable shares of
Common Stock upon exercise by any Holder of its conversion rights in accordance
with the terms of the Notes (other than because of an event described in clause
(iii) below), or (iii) the Corporation is prohibited, at any time, from issuing
shares of Common Stock upon conversion of the Notes to any Holder because the
Corporation (A) does not have available a sufficient number of authorized and
reserved shares of Common Stock or (B) such issuance would exceed the then
unissued portion of such Holder's Cap Amount. In the case of a Conversion
Default described in clause (ii) above, the Conversion Price in respect of any
Notes held by such Holder (including Notes submitted to the Corporation for
conversion, but for which shares of Common Stock have not been issued to such
Holder) shall at all times thereafter be $.10. In the case of a Conversion
Default described in clause (i) or (iii) above, the Conversion Price in respect
of any Notes held by such Holder (including Notes submitted to the Corporation
for conversion, but for which shares of Common Stock have not been issued to
such Holder) shall thereafter be the lesser of (x) the Conversion Price on the
date of the Conversion Default and (y) the lowest Conversion Price in effect
during the period beginning on, and including, such date through and including
(A) in the case of a Conversion Default referred to in clause (i) above, the
earlier of (1) the day such shares of Common Stock are delivered to the Holder
and (2) the day on which the Holder regains its rights as a Holder of the Notes
with respect to such unconverted Notes pursuant to the provisions of Article
XII.L hereof, and (B) in the case of a Conversion Default referred to in clause
(iii) above, the date on which the prohibition on issuances of Common Stock
terminates. In the case of a Conversion Default described in clause (ii) above,
the Conversion Price with respect to any conversion thereafter shall be the
lowest Conversion Price in effect at any time during the period beginning on,
and including, the date of the occurrence of such Conversion Default through and
including the Default Cure Date (as hereinafter defined). Upon the occurrence of
each reset of the Conversion Price pursuant to this Paragraph A, the
Corporation, at its expense, shall promptly compute the new Conversion Price and
prepare and furnish to each Holder of the Notes a certificate setting forth such
new Conversion Price showing in detail each Conversion Price in effect during
such reset period.

"Default Cure Date" means (i) with respect to a Conversion Default described in
clause (i) of its definition, the date the Corporation effects the conversion of
all of the outstanding Notes, and (ii) with respect to a Conversion Default
described in clause (ii) of its definition, the date the Corporation issues
freely tradeable shares of Common Stock in satisfaction of all conversions of
the Notes in accordance with Article III.A(ii), and (iii) with respect to either
type of a Conversion Default, the date on which the Corporation prepays the
Notes held by such Holder pursuant to Paragraph C of this Article V.

B. Buy-In Cure. Unless the Corporation has notified the applicable Holder in
writing prior to the delivery by such Holder of a Notice of Conversion that the
Corporation is unable to honor conversions, if (i) (a) the Corporation fails for
any reason to deliver during the Delivery Period shares of Common Stock to a
Holder upon a conversion of the Notes or (b) there shall occur a Legend Removal
Failure (as defined in Article VII.A(iv) below) and (ii) thereafter, such Holder
purchases (in an open market transaction or otherwise) shares of Common Stock to
make delivery in satisfaction of a sale by such Holder of the unlegended shares
of Common Stock (the "Sold Shares") which such Holder anticipated receiving upon
such conversion (a "Buy-In"), the Corporation shall pay such Holder (in addition
to any other remedies available to the Holder) the amount by which (x) such
Holder's total purchase price (including brokerage commissions, if any) for the
unlegended shares of Common Stock so purchased exceeds (y) the net proceeds
received by such Holder from the sale of the Sold Shares. For example, if a
Holder purchases unlegended shares of Common Stock having a total purchase price
of $11,000 to cover a Buy-In with respect to shares of Common Stock it sold for
$10,000, the Corporation will be required to pay the Holder $1,000. A Holder
shall provide the Corporation written notification and supporting documentation
indicating any amounts payable to such Holder pursuant to this Paragraph B. The
Corporation shall make any payments required pursuant to this Paragraph B in
accordance with and subject to the provisions of Article XII.J. 

C. Right to Require Prepayment. If the Corporation fails, and such failure
continues uncured for five (5) business days after the Corporation has been
notified thereof in writing by the Holder, for any reason (other than because
such issuance would exceed such Holder's allocated portion of the Reserved
Amount or Cap Amount, for which failures the Holders shall have the remedies set
forth in Articles IV and VI, respectively) to issue shares of Common Stock
within 10 business days after the expiration of the Delivery Period with respect
to any conversion of the Notes, then the Holder may elect at any time and from
time to time prior to the Default Cure Date for such Conversion Default, by
delivery of a Default Notice (as defined in Article VII.C) to the Corporation,
to have all or any portion of such Holder's outstanding Notes prepaid by the
Corporation for cash, at the Default Amount (as defined in Article VII.B). If
the Corporation fails to pay such Default Amount within five business days after
its receipt of a Default Notice, then such Holder shall be entitled to the
remedies provided in Article VII.C.

ARTICLE VI
INABILITY TO CONVERT DUE TO CAP AMOUNT

A. Obligation to Cure. If at any time the then unissued portion of any Holder's
Cap Amount is equal to the number of shares of Common Stock then issuable upon
conversion of such Holder's Notes (a "Trading Market Trigger Event"), the
Corporation shall immediately notify the Holders of Notes of such occurrence and
shall take immediate action (including, if necessary, seeking the approval of
its shareholders to authorize the issuance of the full number of shares of
Common Stock which would be issuable upon the conversion of the Notes but for
the Cap Amount) to eliminate any prohibitions under applicable law or the rules
or regulations of any stock exchange, interdealer quotation system or other
self-regulatory organization with jurisdiction over the Corporation or any of
its securities on the Corporation's ability to issue shares of Common Stock in
excess of such Cap Amount ("Trading Market Prohibitions"). In the event the
Corporation fails to eliminate all such Trading Market Prohibitions within 90
days after the Trading Market Trigger Event, then each Holder shall thereafter
have the option, exercisable in whole or in part at any time and from time to
time until such date that all such Trading Market Prohibitions are eliminated,
by delivery of a Default Notice (as defined in Article VII.C) to the
Corporation, to require the Corporation to repay for cash, at the Default
Amount, a principal amount of the Holder's Notes such that, after giving effect
to such repayment, the then unissued portion of such Holder's Cap Amount is
equal to the total number of shares of Common Stock issuable upon conversion of
such Holder's Notes. If the Corporation fails to pay the Default Amount within
five (5) business days after its receipt of a Default Notice, then such Holder
shall be entitled to the remedies provided in Articles VI.B and VII.C. 

B. Remedies. If the Corporation fails to repay any Notes pursuant to Article
VI.A within five business days after its receipt of such Default Notice, and
thereafter the Corporation is prohibited, at any time, from issuing shares of
Common Stock upon conversion of the Notes to any Holder because such issuance
would exceed the then unissued portion of such Holder's Cap Amount because of
applicable law or the rules or regulations of any stock exchange, interdealer
quotation system or other self-regulatory organization with jurisdiction over
the Corporation or its securities, any Holder who is so prohibited from
converting its Notes may elect either or both of the following additional
remedies:

(i) to require, with the consent of Holders of at least fifty percent (50%) of
the aggregate outstanding principal amount and accrued interest of the Notes
(including any Notes held by the requesting Holder), the Corporation to
terminate the listing of its Common Stock on any stock exchange, interdealer
quotation system or trading market and to cause its Common Stock to be eligible
for trading on the Bulletin Board; or

(ii) to require the Corporation to issue shares of Common Stock in accordance
with such Holder's Notice of Conversion at a conversion price equal to the
average of the Daily Market Price for the Common Stock during the five
consecutive trading days ending on the trading day immediately preceding the
date of the Holder's written notice to the Corporation of its election to
receive shares of Common Stock pursuant to this subparagraph (ii) (subject to
equitable adjustment for any stock splits, stock dividends, reclassifications or
similar events during such five trading day period).

C. Adjustment to Conversion Price. If the Corporation is prohibited, at any
time, from issuing shares of Common Stock upon conversion of the Notes to any
Holder because such issuance would exceed the then unissued portion of such
Holder's Cap Amount because of applicable law or the rules or regulations of any
stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Corporation or its securities then the
Conversion Price in respect of any Notes held by any Holder (including Notes
submitted to the Corporation for conversion, but for which shares of Common
Stock have not been issued) shall be adjusted as provided in Article V.A.

ARTICLE VII
EVENTS OF DEFAULT

A. Events of Default. In the event (each of the events described in clauses
(i)-(x) below after expiration of the applicable cure period (if any) being an
"Event of Default"):

(i) the Corporation fails (A) to pay the principal hereof when due, whether at
maturity, upon acceleration or otherwise or (B) to pay any installment of
interest hereon when due and such failure continues for a period of ten (10)
business days after the due date hereof;

(ii) the Common Stock (including any of the shares of Common Stock issuable upon
conversion of the Notes) is suspended from trading on any of, or is not listed
(and authorized) for trading on at least one of, the NYSE, the AMEX, the NNM,
the SmallCap Market or is not eligible for trading on the Bulletin Board for an
aggregate of 10 trading days in any nine month period;

(iii) the Registration Statement required to be filed by the Corporation
pursuant to Section 2(a) of the Registration Rights Agreement has not been
declared effective by the 120th day following the filing of such Registration
Statement or such Registration Statement, after being declared effective, cannot
be utilized by the Holders of the Notes for the resale of all of their
Registrable Securities (as defined in the Registration Rights Agreement);

(iv) the Corporation fails to remove any restrictive legend on any certificate
or any shares of Common Stock issued to the Holders of the Notes upon conversion
of any of the Notes as and when required by this Note, the Securities Purchase
Agreement or the Registration Rights Agreement (a "Legend Removal Failure"), and
any such failure continues uncured for ten (10) business days after the
Corporation has been notified thereof in writing by the Holder;

(v) the Corporation provides notice to any Holder of the Notes, including by way
of public announcement, at any time, of its intention not to issue, or otherwise
refuses to issue, shares of Common Stock to any Holder of the Notes upon
conversion in accordance with the terms of the Notes (other than due to the
circumstances contemplated by Articles IV or VI for which the Holders shall have
the remedies set forth in such Articles); 

(vi) the Corporation shall:

(a) sell, convey or dispose of all or substantially all of its assets (the
presentation of any such transaction for stockholder approval being conclusive
evidence that such transaction involves the sale of all or substantially all of
the assets of the Corporation);

(b) merge, consolidate or engage in any other business combination with any
other entity (other than pursuant to a migratory merger effected solely for the
purpose of changing the jurisdiction of incorporation of the Corporation and
other than pursuant to a merger in which the Corporation is the surviving or
continuing entity and its capital stock is unchanged and the Corporation has not
sold or issued Common Stock (or securities convertible into or exercisable for
Common Stock) equal to 20% or more of the Common Stock or 20% or more of the
voting power outstanding before the issuance); or

(c) have fifty percent (50%) or more of the voting power of its capital stock
owned beneficially by one person, entity or "group" (as such term is used under
Section 13(d) of the Securities Exchange Act of 1934, as amended); or 

(vii) the Corporation otherwise shall breach any material term hereunder
(including, without limitation, Article V hereof) and such breach, if subject to
cure, continues uncured for 10 business days after the Corporation has been
notified thereof in writing, or;

(viii) the Corporation, or any other signatory thereto (as applicable), shall
breach any material term of the Transaction Documents or any other agreement
between the Corporation and the Holder, including, without limitation, the
representations and warranties and covenants in the Transaction Documents and
such breach, if subject to cure, continues uncured for ten (10) business days
after the Corporation has been notified thereof in writing by any Holder;

(ix) the Corporation or any subsidiary of the Corporation shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed; or

(x) bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Corporation or any subsidiary of
the Corporation,

then, upon the occurrence of any such Event of Default, at the option of each
Holder, exercisable in whole or in part at any time and from time to time by
delivery of a Default Notice (as defined in Paragraph C below) to the
Corporation while such Event of Default continues, the Corporation shall pay the
Holders (and upon the occurrence of an Event of Default specified in
subparagraphs (ix) and (x) of this Paragraph A, the Corporation shall be
required to pay the Holders), in satisfaction of its obligation to pay the
outstanding principal amount of the Notes and accrued and unpaid interest
thereon, an amount equal to the Default Amount (as defined in Paragraph B below)
and such Default Amount, together with all other ancillary amounts payable
hereunder, shall immediately become due and payable, all without demand,
presentment or notice, all of which are hereby expressly waived, together with
all costs, including, without limitation, legal fees and expenses of collection,
and the Holder shall be entitled to exercise all other rights and remedies
available at law or in equity. For the avoidance of doubt, the occurrence of any
event described in clauses (v), (vi), (ix) or (x) above shall immediately
constitute an Event of Default and there shall be no cure period. Upon the
Corporation's receipt of any Default Notice hereunder (other than during the
three trading day period following the Corporation's delivery of a Default
Announcement (as defined below) to all of the Holders in response to the
Corporation's initial receipt of a Default Notice from a Holder of the Notes,
the Corporation shall immediately (and in any event within one business day
following such receipt) deliver a written notice (a "Default Announcement") to
all Holders of the Notes stating the date upon which the Corporation received
such Default Notice and the amount of the Notes covered thereby. The Corporation
shall not redeem any Notes during the three trading day period following the
delivery of a required Default Announcement hereunder. At any time and from time
to time during such three trading day period, each Holder of the Notes may
request (either orally or in writing) information from the Corporation with
respect to the instant default (including, but not limited to, the aggregate
principal amount outstanding of Notes covered by Default Notices received by the
Corporation) and the Corporation shall furnish (either orally or in writing) as
soon as practicable such requested information to such requesting Holder.

B. Definition of Default Amount. The "Default Amount" with respect to a Note
means an amount equal to the greater of:

(i)

V

x M



C P

and

(ii) V x 115%

where:

"V" means the aggregate principal amount outstanding of the Notes being paid
plus all accrued and unpaid interest thereon through the payment date;

"CP" means the Conversion Price in effect on the date on which the Corporation
receives the Default Notice; and

"M" means the greater of (i) the highest Closing Bid Price of the Corporation's
Common Stock during the period beginning on the date on which the Corporation
receives the Default Notice and ending on the date immediately preceding the
date of payment of the Default Amount or (ii) the fair market value, as of the
date on which the Corporation receives the Default Notice, of the consideration
payable to the holder of a share of Common Stock pursuant to the transaction
which triggers the repayment obligation. For purposes of this definition, "fair
market value" shall be determined by the mutual agreement of the Corporation and
Holders of a majority-in-interest of the then outstanding principal amount of
the Notes, or if such agreement cannot be reached within five business days
prior to the date of repayment, by an investment banking firm selected by the
Corporation and reasonably acceptable to Holders of a majority-in-interest of
the then outstanding principal amount of the Notes, with the costs of such
appraisal to be borne by the Corporation. 

C. Failure to Pay Default Amounts. If the Corporation fails to pay any Holder
the Default Amount with respect to any Note within five business days after its
receipt of a notice requiring such repayment (a "Default Notice"), then the
Holder of any Note delivering such Default Notice (i) shall be entitled to
interest on the Default Amount at a per annum rate equal to the lower of
twenty-four percent (24%) and the highest interest rate permitted by applicable
law from the date on which the Corporation receives the Default Notice until the
date of payment of the Default Amount hereunder, and (ii) shall have the right,
at any time and from time to time, to require the Corporation, upon written
notice, to immediately convert (in accordance with the terms of Paragraph A(ii)
of Article III) all or any portion of the Default Amount, plus interest as
aforesaid, into shares of Common Stock at the lowest Conversion Price in effect
during the period beginning on the date on which the Corporation receives the
Default Notice and ending on the Conversion Date with respect to the conversion
of such Default Amount. In the event the Corporation is not able to repay all of
the outstanding Notes subject to Default Notices delivered prior to the date
upon which such repayment is to be effected, the Corporation shall repay the
outstanding Notes from each Holder pro rata, based on the total amounts due on
the Notes at the time of repayment included by such Holder in all Default
Notices delivered prior to the date upon which such repayment is to be effected
relative to the total amounts due under the Notes at the time of repayment
included in all of the Default Notices delivered prior to the date upon which
such repayment is to be effected.

 

ARTICLE VIII
ADJUSTMENTS TO THE CONVERSION PRICE

The Conversion Price shall be subject to adjustment from time to time as
follows:

A. Stock Splits, Stock Dividends, Etc. If, at any time on or after the Issue
Date, the number of outstanding shares of Common Stock is increased by a stock
split, stock dividend, combination, reclassification or other similar event, the
Conversion Price shall be proportionately reduced, or if the number of
outstanding shares of Common Stock is decreased by a reverse stock split,
combination or reclassification of shares, or other similar event, the
Conversion Price shall be proportionately increased. In such event, the
Corporation shall notify the Corporation's transfer agent of such change on or
before the effective date thereof.

B. Adjustment Due to Merger, Consolidation, Etc. If, at any time after the Issue
Date, there shall be (i) any reclassification or change of the outstanding
shares of Common Stock (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination), (ii) any consolidation or merger of the Corporation with any
other entity (other than a merger in which the Corporation is the surviving or
continuing entity and its capital stock is unchanged), (iii) any sale or
transfer of all or substantially all of the assets of the Corporation or (iv)
any share exchange pursuant to which all of the outstanding shares of Common
Stock are converted into other securities or property (each of (i) - (iv) above
being a "Corporate Change"), then the Holders of the Notes shall thereafter have
the right to receive upon conversion, in lieu of the shares of Common Stock
otherwise issuable, such shares of stock, securities and/or other property as
would have been issued or payable in such Corporate Change with respect to or in
exchange for the number of shares of Common Stock which would have been issuable
upon conversion (without giving effect to the limitations contained in Article
III.D) had such Corporate Change not taken place, and in any such case,
appropriate provisions (in form and substance reasonably satisfactory to the
Holders of a majority of the principal amount of the Notes then outstanding)
shall be made with respect to the rights and interests of the Holders of the
Notes to the end that the economic value of the Notes are in no way diminished
by such Corporate Change and that the provisions hereof (including, without
limitation, in the case of any such consolidation, merger or sale in which the
successor entity or purchasing entity is not the Corporation, an immediate
adjustment of the Conversion Price so that the Conversion Price immediately
after the Corporate Change reflects the same relative value as compared to the
value of the surviving entity's common stock that existed between the Conversion
Price and the value of the Corporation's Common Stock immediately prior to such
Corporate Change) shall thereafter be applicable, as nearly as may be
practicable in relation to any shares of stock or securities thereafter
deliverable upon the conversion thereof. The Corporation shall not effect any
Corporate Change unless (i) each Holder of the Notes has received written notice
of such transaction at least 75 days prior thereto, but in no event later than
20 days prior to the record date for the determination of shareholders entitled
to vote with respect thereto, and (ii) the resulting successor or acquiring
entity (if not the Corporation) assumes by written instrument (in form and
substance reasonably satisfactory to the Holders of a majority of the principal
amount of the Notes then outstanding) the obligations of the Notes. The above
provisions shall apply regardless of whether or not there would have been a
sufficient number of shares of Common Stock authorized and available for
issuance upon conversion of the Notes outstanding as of the date of such
transaction, and shall similarly apply to successive reclassifications,
consolidations, mergers, sales, transfers or share exchanges. 

C. Adjustment Due to Major Announcement. In the event the Corporation at any
time after the Issue Date (i) makes a public announcement that it intends to
consolidate or merge with any other entity (other than a merger in which the
Corporation is the surviving or continuing entity and its capital stock is
unchanged) or to sell or transfer all or substantially all of the assets of the
Corporation or (ii) any person, group or entity (including the Corporation)
publicly announces a tender offer, exchange offer or another transaction to
purchase 50% or more of the Corporation's Common Stock or otherwise publicly
announces an intention to replace a majority of the Corporation's Board of
Directors by waging a proxy battle or through any other method (the date of the
announcement referred to in clause (i) or (ii) of this Paragraph C is
hereinafter referred to as the "Announcement Date"), then the Conversion Price
shall, effective upon the Announcement Date and continuing through the tenth
trading day following the earlier of the consummation of the proposed
transaction or tender offer, exchange offer or another transaction or the
Abandonment Date (as defined below), be equal to the lower of (x) the Conversion
Price which would have been applicable for an Optional Conversion occurring on
the Announcement Date and (y) the Conversion Price determined in accordance with
Article II.D on the Conversion Date set forth in the Notice of Conversion for
the Optional Conversion. From and after the tenth trading day following the
Abandonment Date, the Conversion Price shall be determined as set forth in
Article II.D. "Abandonment Date" means with respect to any proposed transaction
or tender offer, exchange offer or another transaction for which a public
announcement as contemplated by this Paragraph C has been made, the date upon
which the Corporation (in the case of clause (i) above) or the person, group or
entity (in the case of clause (ii) above) publicly announces the termination or
abandonment of the proposed transaction or tender offer, exchange offer or
another transaction which caused this Paragraph C to become operative.

D. Adjustment Due to Distribution. If, at any time after the Issue Date, the
Corporation shall declare or make any distribution of its assets (or rights to
acquire its assets) to holders of Common Stock as a partial liquidating
dividend, by way of return of capital or otherwise (including any dividend or
distribution to the Corporation's shareholders in cash or shares (or rights to
acquire shares) of capital stock of a subsidiary (i.e. a spin-off)) (a
"Distribution"), then the Holders of the Notes shall be entitled, upon any
conversion of the Notes after the date of record for determining shareholders
entitled to such Distribution, to receive the amount of such assets which would
have been payable to the Holder with respect to the shares of Common Stock
issuable upon such conversion (without giving effect to the limitations
contained in Article III.D) had such Holder been the holder of such shares of
Common Stock on the record date for the determination of shareholders entitled
to such Distribution.

E. Purchase Rights. If, at any time after the Issue Date, the Corporation issues
any Convertible Securities (as defined in Article VIII.F(ii)(a)) or rights to
purchase stock, warrants, securities or other property (the "Purchase Rights")
pro rata to the record holders of any class of Common Stock, then the Holders of
the Notes will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of the Notes (without giving effect to the limitations
contained in Article III.D) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

F. Adjustment of Conversion Price.

(i) Except as otherwise provided in Paragraphs A and B of this Article VIII, if
and whenever during any period after the Issuance Date the Corporation issues or
sells, or in accordance with Article VIII.F(ii) hereof is deemed to have issued
or sold, any shares of Common Stock for no consideration or for a consideration
per share less than the Conversion Price in effect at the time of such issuance
(a "Dilutive Issuance"), then effective immediately upon the Dilutive Issuance,
the Conversion Price will be adjusted to equal the per share price at which such
shares were issued, sold or deemed to have been issued or sold in such Dilutive
Issuance.

Notwithstanding the foregoing, no adjustment shall be made pursuant to this
Paragraph F if such adjustment would result in an increase in the Conversion
Price.

(ii) Effect on Conversion Price of Certain Events

. For purposes of determining the adjusted Conversion Price under Subsection
(i), the following will be applicable:



(a) Issuance of Rights or Options. If the Corporation in any manner issues or
grants any warrants, rights or options, whether or not immediately exercisable,
to subscribe for or to purchase Common Stock or other securities exercisable,
convertible into or exchangeable for Common Stock ("Convertible Securities")
(such warrants, rights and options to purchase Common Stock or Convertible
Securities are hereinafter referred to as "Options") and the price per share for
which Common Stock is issuable upon the exercise of such Options (and the price
of any conversion of Convertible Securities, if applicable) is less than the
Conversion Price in effect on the Measurement Date of such securities ("Below
Conversion Price Options"), then the maximum total number of shares of Common
Stock issuable upon the exercise of all such Below Conversion Price Options
(assuming full exercise, conversion or exchange of Convertible Securities, if
applicable) will, as of the date of the issuance or grant of such Below
Conversion Price Options, be deemed to be outstanding and to have been issued
and sold by the Corporation for such price per share. For purposes of the
preceding sentence, the "price per share for which Common Stock is issuable upon
the exercise of such Below Conversion Price Options" is determined by dividing
(i) the total amount, if any, received or receivable by the Corporation as
consideration for the issuance or granting of all such Below Conversion Price
Options, plus the minimum aggregate amount of additional consideration, if any,
payable to the Corporation upon the exercise of all such Below Conversion Price
Options, plus, in the case of Convertible Securities issuable upon the exercise
of such Below Conversion Price Options, the minimum aggregate amount of
additional consideration payable upon the exercise, conversion or exchange
thereof (determined in accordance with the calculation method set forth in
Article VIII.F(ii)(b)(2) below) at the time such Convertible Securities first
become exercisable, convertible or exchangeable, by (ii) the maximum total
number of shares of Common Stock issuable upon the exercise of all such Below
Conversion Price Options (assuming full conversion of Convertible Securities, if
applicable). No further adjustment to the Conversion Price will be made upon the
actual issuance of such Common Stock upon the exercise of such Below Conversion
Price Options or upon the exercise, conversion or exchange of Convertible
Securities issuable upon exercise of such Below Conversion Price Options.

(b) Issuance of Convertible Securities.

(1) If the Corporation in any manner issues or sells any Convertible Securities,
which Convertible Securities do not have a fluctuating conversion or exercise
price or exchange ratio, whether or not immediately convertible (other than
where the same are issuable upon the exercise of Options) and the price per
share for which Common Stock is issuable upon such exercise, conversion or
exchange (as determined pursuant to Article VIII.F(ii)(b)(2) if applicable) is
less than the Conversion Price in effect on the Measurement Date, then the
maximum total number of shares of Common Stock issuable upon the exercise,
conversion or exchange of all such Convertible Securities will, as of the date
of the issuance of such Convertible Securities, be deemed to be outstanding and
to have been issued and sold by the Corporation for such price per share. For
the purposes of the preceding sentence, the "price per share for which Common
Stock is issuable upon such exercise, conversion or exchange" is determined by
dividing (i) the total amount, if any, received or receivable by the Corporation
as consideration for the issuance or sale of all such Convertible Securities,
plus the minimum aggregate amount of additional consideration, if any, payable
to the Corporation upon the exercise, conversion or exchange thereof at the time
such Convertible Securities first become exercisable, convertible or
exchangeable, by (ii) the maximum total number of shares of Common Stock
issuable upon the exercise, conversion or exchange of all such Convertible
Securities. No further adjustment to the Conversion Price will be made upon the
actual issuance of such Common Stock upon exercise, conversion or exchange of
such Convertible Securities.

(2) If the Corporation in any manner issues or sells any Convertible Securities
with a fluctuating conversion or exercise price or exchange ratio (a "Variable
Rate Convertible Security"), then the "price per share for which Common Stock is
issuable upon such exercise, conversion or exchange" for purposes of the
calculation contemplated by Article VIII.F(ii)(b)(1) shall be deemed to be the
lowest price per share which would be applicable (assuming all holding period
and other conditions to any discounts contained in such Variable Rate
Convertible Security have been satisfied) if the Conversion Price on the
Measurement Date of such Variable Rate Convertible Security was 75% of the
Conversion Price on such date (the "Assumed Variable Market Price"). Further, if
the Conversion Price at any time or times thereafter is less than or equal to
the Assumed Variable Market Price last used for making any adjustment under this
Article VIII.F with respect to any Variable Rate Convertible Security, the
Conversion Price in effect at such time shall be readjusted to equal the
Conversion Price which would have resulted if the Assumed Variable Market Price
at the time of issuance of the Variable Rate Convertible Security had been 75%
of the Daily Market Price existing at the time of the adjustment required by
this sentence.

(3) Change in Option Price or Conversion Rate. If there is a change at any time
in (a) the amount of additional consideration payable to the Corporation upon
the exercise of any Options; (b) the amount of additional consideration, if any,
payable to the Corporation upon the exercise, conversion or exchange of any
Convertible Securities; or (c) the rate at which any Convertible Securities are
convertible into or exchangeable for Common Stock (in each such case, other than
under or by reason of provisions designed to protect against dilution and except
when an adjustment is made pursuant to Article VIII.F(ii)(b)(2) above), the
Conversion Price in effect at the time of such change will be readjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities still outstanding provided for such changed additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.

(4) Calculation of Consideration Received. If any Common Stock, Options or
Convertible Securities are issued, granted or sold for cash, the consideration
received therefor will be the amount received by the Corporation therefor, after
deduction of all underwriting discounts or allowances in connection with such
issuance, grant or sale. In case any Common Stock, Options or Convertible
Securities are issued or sold for a consideration part or all of which shall be
other than cash, including in the case of a strategic or similar arrangement in
which the other entity will provide services to the Corporation, purchase
services from the Corporation or otherwise provide intangible consideration to
the Corporation, the amount of the consideration other than cash received by the
Corporation (including the net present value of the consideration expected by
the Corporation for the provided or purchased services) will be the fair market
value of such consideration, except where such consideration consists of
securities, in which case the amount of consideration received by the
Corporation will be the Daily Market Price with respect to such securities
thereof as of the date of receipt. In case any Common Stock, Options or
Convertible Securities are issued in connection with any merger or consolidation
in which the Corporation is the surviving corporation, the amount of
consideration therefor will be deemed to be the fair market value of such
portion of the net assets and business of the non-surviving corporation as is
attributable to such Common Stock, Options or Convertible Securities, as the
case may be. Notwithstanding anything else herein to the contrary, if Common
Stock, Options or Convertible Securities are issued, granted or sold in
conjunction with each other as part of a single transaction or in a series of
related transactions, any Holder of the Notes may elect to determine the amount
of consideration deemed to be received by the Corporation therefor by deducting
the fair value of any type of securities (the "Disregarded Securities") issued,
granted or sold in such transaction or series of transactions. If the Holder
makes an election pursuant to the immediately preceding sentence, no adjustment
to the Conversion Price shall be made pursuant to this Article VIII.F for the
issuance of the Disregarded Securities or upon any conversion or exercise
thereof. For example, if the Corporation were to issue convertible notes having
a face value of $1,000,000 and warrants to purchase shares of Common Stock at an
exercise price equal to the market price of the Common Stock on the date of
issuance of such warrants in exchange for $1,000,000 of consideration, the fair
value of the warrants would be subtracted from the $1,000,000 of consideration
received by the Corporation for the purposes of determining whether the shares
of Common Stock issuable upon conversion of the convertible notes shall be
deemed to be issued at a price per share below market price and, if so, for
purposes of determining any adjustment to the Conversion Price hereunder as a
result of the issuance of the Convertible Securities. The Corporation shall
calculate, using standard commercial valuation methods appropriate for valuing
such assets, the fair market value of any consideration other than cash or
securities; provided, however, that if the Holder hereof does not agree to such
fair market value calculation within three business days after receipt thereof
from the Corporation, then such fair market value will be determined in good
faith by an investment banker or other appropriate expert of national reputation
selected by the Corporation and reasonably acceptable to the Majority Holders,
with the costs of such appraisal to be borne by the Corporation.

G. Exceptions to Adjustment of Conversion Price. Notwithstanding any other
provision of this Article VIII, no adjustment to the Conversion Price will be
made (i) upon the grant or exercise of any Convertible Securities or issuance of
stock to employees, directors or consultants of the Corporation which may
hereafter be granted to, issued to, or exercised by any employee, director or
consultant under any stock option or similar benefit plan or arrangement of the
Corporation now existing or to be implemented in the future, so long as (A) the
issuance of such stock or Convertible Securities is approved by a majority of
the Board of Directors of the Corporation or a majority of the members of a
committee of non-employee directors established for such purpose and (B) the
exercise price or conversion price for such Convertible Securities, or issue
price for such stock, is no less than the greater of (1) 85% of the Daily Market
Price in effect on the date of such issuance or grant or (2) 85% of the
Conversion Price in effect on the date of such issuance or grant, and (C) the
aggregate of all issuances or grants of any stock or Convertible Securities to
employees, directors or consultants of the Corporation (excluding such number of
shares of Common Stock issued to Robert Heller and Gary Heller prior to August
1, 2000, which total, for purposes of this Paragraph G, shall not exceed in any
event 6,000,000 shares of Common Stock) does not exceed 17% of the Issuance Cap,
or (ii) upon conversion of the Notes or exercise of the Warrants.

The term "Issuance Cap," when used in this Paragraph G, shall mean the aggregate
of the outstanding Common Stock plus all shares of Common Stock issuable upon
conversion of any debt securities or preferred stock of the Corporation, whether
existing now or hereafter issued or granted, plus all shares of Common Stock
issuable pursuant to the exercise of any warrants or options of the Company,
whether existing now or hereafter issued or granted, which shares of Common
Stock which are issuable upon conversion or exercise are issued or granted at a
price that is no greater than 125% of the Daily Market Price, all as of the
Measurement Date.

H. Other Action Affecting Conversion Price. If the Corporation takes any action
affecting the Common Stock after the date hereof that would be covered by
Article VIII.A through F, but for the manner in which such action is taken or
structured, which would in any way diminish the value of the Notes then the
Conversion Price shall be adjusted in such manner as the Board of Directors of
the Corporation shall in good faith determine to be equitable under the
circumstances.

I. Notice of Adjustments. Upon the occurrence of each adjustment or readjustment
of the Conversion Price pursuant to this Article VIII, the Corporation, at its
expense, shall promptly compute such adjustment or readjustment and prepare and
furnish to each Holder of the Notes a certificate setting forth such adjustment
or readjustment and showing in detail the facts upon which such adjustment or
readjustment is based. The Corporation shall, upon the written request at any
time of any Holder of the Notes, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of any Note.

 

ARTICLE IX
EXCHANGE

A. Exchange. Subject to the terms and conditions specified in this Article IX,
for a period of twenty-four calendar months after the Issue Date, each Holder
shall have a right to participate with respect to the future issuance of
securities by the Corporation, whether in the form of debt (including debt which
is convertible into equity or in which there is an equity component), equity, or
equity-linked securities ("Additional Securities"). Each time the Corporation
proposes to offer any Additional Securities, the Corporation shall make an
offering of such Additional Securities to each Holder in accordance with the
following provisions:

(i) the Corporation shall deliver a notice (the "Notice") to the Holder stating
(a) its bona fide intention to offer such Additional Securities, (b) the number
of such Additional Securities to be offered, (c) the price and terms, if any,
upon which it proposes to offer such Additional Securities, and (d) the
anticipated closing date of the sale of such Additional Securities;

(ii) by written notification received by the Corporation, within 10 days after
giving of the Notice, any Holder may elect to purchase or obtain, at the price
and on the terms specified in the Notice, up to that portion of such Additional
Securities which equals the proportion that the principal amount and accrued
interest outstanding under the Notes owed to such Holder bears to the total
principal amount and accrued interest of the Notes outstanding owed to all
Holders, by applying the outstanding principal balance and accrued interest
under the Notes held by such Holder to the purchase price of, and as payment for
the Additional Securities, without further consideration. The Corporation shall
promptly, in writing, inform each Holder which elects to purchase all of the
Additional Shares available to it ("Fully-Exercising Holder") of any other
Holder's failure to do likewise. During the five-day period commencing after
such information is given, each Fully-Exercising Holder shall be entitled to
obtain that portion of the Additional Securities for which the Holders were
entitled to subscribe but which were not subscribed for by the Holders which is
equal to the principal amount and accrued interest outstanding under the Notes
owed to such Fully-Exercising Holder bears to the total principal amount and
accrued interest outstanding under the Notes owed to all Fully-Exercising
Holders (as of the date of the Notice) who wish to purchase some of the
unsubscribed shares at the time of such purchase;

(iii) the maximum amount of Additional Securities purchasable by any Holder
pursuant to this Article IX is equal to that which would be purchasable by
applying the entire outstanding principal balance and accrued interest under the
Note or Notes held by such Holder to the purchase price of the Additional
Securities;

(iv) if all Additional Securities which the Holders are entitled to obtain
pursuant to Article IX.A(ii) are not elected to be obtained as provided in
Article IX.A(ii), the Corporation may, during the 60-day period following the
expiration of the period provided in Article IX.A(ii) hereof, offer the
remaining unsubscribed portion of such Additional Securities to any person or
persons at a price not less than, and upon terms no more favorable to the
offeree than those specified in the Notice. If the Corporation does not
consummate the sale of such Additional Securities within such period, the right
provided hereunder shall be deemed to be revived and such Additional Securities
shall not be offered or sold unless first reoffered to the Holders in accordance
herewith; and

(v) the exchange right in this Article IX.A shall not be applicable to (a) the
issuance or sale of shares of Common Stock (or options therefor) to employees,
officers, directors, or consultants of the Corporation for the primary purpose
of soliciting or retaining their employment or service pursuant to a stock
option plan (or similar equity incentive plan) approved by the Board of
Directors, (b) the issuance or sale of the Notes, (c) the initial issuance or
sale to investors of two separate series of notes of the Corporation, currently
anticipated to be designated as Series C Notes and Series D Notes, in a private
placement transaction, or (d) the issuance of securities in connection with
mergers, acquisitions, strategic business partnerships or joint ventures (the
primary purpose of which, in the reasonable judgment of the Board of Directors,
is not to raise additional capital).

 

ARTICLE X


RANK



A. The Notes shall rank senior to any indebtedness outstanding as of the Issue
Date as to repayment.

ARTICLE XI
CONSENT RIGHTS


A. The Corporation shall not (i) declare or pay any dividends (whether in cash
or stock or otherwise make any distributions with respect to Common Stock or
(ii) create or sell any securities that rank senior to or pari passu with the
Notes without the written consent of the Holders of a majority of the principal
amount and interest of the Notes outstanding.

 

ARTICLE XII
MISCELLANEOUS

A. Failure or Indulgency Not Waiver. No failure or delay on the part of any
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

B. Notices. Any notices required or permitted to be given under the terms of
this Note shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier or by confirmed telecopy, and
shall be effective five days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:

If to the Corporation:

MERLIN SOFTWARE TECHNOLOGIES
INTERNATIONAL, INC.
Central Place
4370 Dominion Street, 3rd Floor
Burnaby, British Columbia
Canada V56 4L7
Telecopy: (604) 320-7277
Attention: Robert Heller

with a copy to:

Clark, Wilson
800 - 885 West Georgia Street
Vancouver, BC V6C 3H1
Telecopy: (604) 687-6314
Attention: Herbert Ono

If to the Holder, to the address set forth under such Holder's name on the
signature page to the Securities Purchase Agreement executed by such Holder.
Each party shall provide notice to the other parties of any change in address or
the address of any transferee of the Note.

C. Amendment Provision. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Corporation and the Holders of a
majority of the principal amount of the Notes.

D. Assignability; Allocation of Cap Amount and Reserved Amount. This Note shall
be binding upon the Corporation and its successors and assigns and shall inure
to the benefit of the Holder and its successors and assigns. Notwithstanding
anything to the contrary contained in this Note or the Transaction Documents,
this Note may be pledged and all rights of the Holder under this Note may be
assigned to any affiliate or to any other person or entity without the consent
of the Corporation. The initial Cap Amount and Reserved Amount shall be
allocated pro rata among the Holders of the Notes based on the aggregate
principal amount of Notes issued to each Holder. Each increase to the Cap Amount
and the Reserved Amount shall be allocated pro rata among the Holders of Notes
based on the outstanding principal amount of Notes held by each Holder at the
time of the increase in the Cap Amount or Reserved Amount. In the event a Holder
shall sell or otherwise transfer any of such Holder's Notes, each transferee
shall be allocated a pro rata portion of such transferor's Cap Amount and
Reserved Amount. Any portion of the Cap Amount or Reserved Amount which remains
allocated to any person or entity which does not hold any Notes shall be
allocated to the remaining Holders of Notes, pro rata based on the outstanding
principal amount of Notes then held by such Holders.

E. Cost of Collection. If default is made in the payment of this Note, the
Corporation shall pay the Holder hereof costs of collection, including
reasonable attorneys' fees.

F. Governing Law; Jurisdiction. This Note shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The Corporation irrevocably
consents to the jurisdiction of the United States federal courts and the state
courts located in the State of New York in any suit or proceeding based on or
arising under this Note and irrevocably agrees that all claims in respect of
such suit or proceeding may be determined in such courts. The Corporation
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding. The Corporation further agrees that service of process
upon the Corporation mailed by first class mail shall be deemed in every respect
effective service of process upon the Corporation in any such suit or
proceeding. Nothing herein shall affect the right of any Holder to serve process
in any other manner permitted by law. The Corporation agrees that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.

G. Denominations. At the request of the Holder, upon surrender of this Note, the
Corporation shall promptly issue new Notes in the aggregate outstanding
principal amount hereof, in the form hereof, in such denominations of at least
$25,000 as the Holder shall request.

H. Lost or Stolen Notes. Upon receipt by the Corporation of (i) evidence of the
loss, theft, destruction or mutilation of any Note and (ii) (y) in the case of
loss, theft or destruction, of indemnity (without any bond or other security)
reasonably satisfactory to the Corporation, or (z) in the case of mutilation,
upon surrender and cancellation of any Note, the Corporation shall execute and
deliver a new Note of like tenor and date. However, the Corporation shall not be
obligated to reissue such lost or stolen Note if the Holder contemporaneously
requests the Corporation to convert such Note.

I. Quarterly Statements of Available Shares. For each calendar quarter beginning
in the quarter in which the initial registration statement required to be filed
pursuant to Section 2(a) of the Registration Rights Agreement is declared
effective and thereafter so long as any Notes are outstanding, the Corporation
shall deliver (or cause its transfer agent to deliver) to each Holder a written
report notifying the Holders of any occurrence which prohibits the Corporation
from issuing Common Stock upon any such conversion. The report shall also
specify (i) the total outstanding principal amounts of Notes as of the end of
such quarter, (ii) the total number of shares of Common Stock issued upon all
conversions of Notes prior to the end of such quarter, (iii) the total number of
shares of Common Stock which are reserved for issuance upon conversion of the
Notes as of the end of such quarter and (iv) the total number of shares of
Common Stock which may thereafter be issued by the Corporation upon conversion
of the Notes before the Corporation would exceed the Cap Amount and the Reserved
Amount. The Corporation (or its transfer agent) shall deliver the report for
each quarter to each Holder prior to the tenth day of the calendar month
following the quarter to which such report relates. In addition, the Corporation
(or its transfer agent) shall provide, within 15 days after delivery to the
Corporation of a written request by any Holder, any of the information
enumerated in clauses (i) - (iv) of this Paragraph I as of the date of such
request. Simultaneously with delivering such quarterly statements or responding
to such written request, the Corporation shall issue a press release containing
substantially the same information.

J. Payment of Cash; Defaults. Whenever the Corporation is required to make any
cash payment to a Holder under the Notes (whether a Default Amount or upon
prepayment, repayment or otherwise), such cash payment shall be made in U.S.
dollars to the Holder within five business days after delivery by such Holder of
a notice specifying that the Holder elects to receive such payment in cash and
the method (e.g., by check, wire transfer) in which such payment should be made.
If such payment is not delivered within such five business day period, such
Holder shall thereafter be entitled to interest on the unpaid amount at a per
annum rate equal to the lower of twenty-four percent (24%) and the highest
interest rate permitted by applicable law until such amount is paid in full to
the Holder.

K. Restrictions on Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) they first shall have
been registered under the Securities Act (the "Act") and applicable state
securities laws, (ii) the Corporation shall have been furnished with an opinion
of legal counsel (in form, substance and scope customary for opinions in such
circumstances) to the effect that such sale or transfer is exempt from the
registration requirements of the Securities Act or (iii) they are sold under
Rule 144 under the Act. Except as otherwise provided in the Securities Purchase
Agreement, each certificate for shares of Common Stock issuable upon conversion
of this Note that have not been so registered and that have not been sold under
an exemption that permits removal of the legend, shall bear a legend
substantially in the following form, as appropriate:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED OR SOLD
IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED UNDER AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS.

Upon the request of a holder of a certificate representing any shares of Common
Stock issuable upon conversion of this Note, the Corporation shall remove the
foregoing legend from the certificate and issue to such holder a new certificate
therefor free of any transfer legend, if (i) with such request, the Corporation
shall have received either (A) an opinion of counsel, in form, substance and
scope customary for opinions in such circumstances, to the effect that any such
legend may be removed from such certificate, or (B) satisfactory representations
from Holder that Holder is eligible to sell such security under Rule 144 or (ii)
a registration statement under the Securities Act covering the resale of such
securities is in effect. Nothing in this Note shall (i) limit the Corporation's
obligation under the Registration Rights Agreement, or (ii) affect in any way
any Holder's obligations to comply with applicable securities laws upon the
resale of the securities referred to herein.

L. Status as Note Holder. Upon submission of a Notice of Conversion by a Holder
of the Notes, (i) the principal amount of the Notes and the interest thereon
covered thereby (other than any portion of the Notes, if any, which cannot be
converted because their conversion would exceed such Holder's allocated portion
of the Reserved Amount or Cap Amount) shall be deemed converted into shares of
Common Stock as of the Conversion Date and (ii) the Holder's rights as a Holder
of such Notes shall cease and terminate (but only with respect to that portion
of the Notes covered by such Notice of Conversion), excepting only the right to
receive certificates for such shares of Common Stock and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by the Corporation to comply with the terms of the Notes.
In situations where Article VI.B is applicable, the number of shares of Common
Stock referred to in clauses (i) and (ii) of the immediately preceding sentence
shall be determined on the date on which such shares of Common Stock are
delivered to the Holder. Notwithstanding the foregoing, if a Holder has not
received certificates for all shares of Common Stock prior to the tenth business
day after the expiration of the Delivery Period with respect to a conversion of
Notes for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Corporation within five
business days after the expiration of such 10 business day period) the portion
of the principal amount and interest thereon subject to such conversion shall be
deemed outstanding under the Notes and the Corporation shall, as soon as
practicable, return the Notes to the Holder. In all cases, the Holder shall
retain all of its rights and remedies (including, without limitation, (i) the
right to receive payments pursuant to Article VI.C to the extent required
thereby for such Conversion Default and any subsequent Conversion Default and
(ii) the right to have the Conversion Price with respect to subsequent
conversions determined in accordance with Article VI.A) for the Corporation's
failure to convert the Notes.

M. Remedies Cumulative. The remedies provided in this Note shall be cumulative
and in addition to all other remedies available under this Note, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit a Holder's right to pursue actual
damages for any failure by the Corporation to comply with the terms of this
Note. The Corporation acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holders of the Notes and that the
remedy at law for any such breach may be inadequate. The Corporation therefore
agrees, in the event of any such breach or threatened breach, that the Holders
of the Notes shall be entitled, in addition to all other available remedies, to
an injunction restraining any breach, without the necessity of showing economic
loss and without any bond or other security being required.

N. Obligation to Cure. If the Corporation is prohibited from issuing shares of
Common Stock to a Holder for any reason, the Corporation shall immediately
notify the Holders of Notes of such occurrence and shall take immediate action
(including, if necessary, seeking the approval of its shareholders) to eliminate
any prohibitions under applicable law or the rules of regulations of any stock
exchange, interdealer quotation system or other self-regulatory organization
with jurisdiction over the Corporation or any of its securities on the
Corporation's ability to issue shares of Common Stock.

O. Trading Day. For purposes of this Note, the term "trading day" means any day
on which the principal United States securities exchange or trading market where
the Common Stock is then listed or traded, is open for trading.

P. Business Day. For purposes of this Note, the term "business day" means any
day, other than a Saturday or Sunday or a day on which banking institutions in
the State of New York are authorized or obligated by law, regulation or
executive order to close.

IN WITNESS WHEREOF

, Borrower has caused this Note to be executed by its duly authorized officer.



 

MERLIN SOFTWARE TECHNOLOGIES INTERNATIONAL, INC.

 

By: /s/ Trevor McConnell
Name: Trevor McConnell

Title: Chief Financial Officer

Exhibit 1

NOTICE OF CONVERSION

To: MERLIN SOFTWARE TECHNOLOGIES INTERNATIONAL, INC.


Central Place
4370 Dominion Street, 3rd Floor
Burnaby, British Columbia
Canada V56 4L7
Telecopy:
Attention: Robert A. Heller



The undersigned hereby irrevocably elects to convert $[ ] principal amount of
the Note (the "Conversion"), into shares of common stock ("Common Stock") of
MERLIN SOFTWARE TECHNOLOGIES INTERNATIONAL, INC. (the "Corporation") according
to the conditions of the Series B-1 Convertible Note dated May 22, 2002 (the
"Note"), as of the date written below. If securities are to be issued in the
name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto. No fee will be charged to the
holder for any conversion, except for transfer taxes, if any. A copy of the Note
is attached hereto (or evidence of loss, theft or destruction thereof).

The Corporation shall electronically transmit the Common Stock issuable pursuant
to this Notice of Conversion to the account of the undersigned or its nominee
(which is [ ]) with DTC through its Deposit Withdrawal Agent Commission System
("DTC Transfer"). 

In the event of partial exercise, please reissue an appropriate Note(s) for the
principal balance which shall not have been converted.

Check Box if Applicable:

[ ] In lieu of receiving the shares of Common Stock issuable pursuant to this
Notice of Conversion by way of DTC Transfer, the undersigned hereby requests
that the Corporation issue and deliver to the undersigned or its nominee (if
applicable) physical certificates representing such shares of Common Stock.

Date of Conversion:

Applicable Conversion Price:

Amount of Accrued and Unpaid Interest
on the Principal Amount to be converted, 
if any:

Default Amount to be converted, if any:

Number of Shares of
Common Stock to be Issued:

Signature:

Name:

Address: